Citation Nr: 1646360	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for low back pain syndrome.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980 and from May 1981 to January 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As explained in the previous Board decisions, in October 2002 the Veteran provided testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board and the Veteran waived his right to an additional Board hearing in November 2003.  38 C.F.R. § 20.707 (2015).

In a November 2008 decision, the Board denied the Veteran's claim for an increased rating for low back pain syndrome.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a November 2009 Order of the Court remanded the matter for further consideration.  Subsequently, the Board remanded the case in March 2010, October 2010 and July 2012.  In a January 2016 decision, the Board denied the Veteran's claim for an increased rating for low back pain syndrome and the Veteran's claim for entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a July 2016 Order of the Court remanded the matter for further consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 1999 to June 2015.  

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's low back syndrome has been resolved; and, there is no evidence that his service connected low back pain syndrome results in pain on motion, arthritis or degenerative disc disease, intervertebral disc syndrome, limitation of motion, listing of the spine, positive Goldthwaite's sign, a marked limitation of forward bending in standing position, the loss of lateral motion with osteoarthritic changes, or a narrowing or irregularity of joint space.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for low back pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292 (2002), 5237 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated November 2006 and May 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's Social Security Administration (SSA) records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.

Over the course of the appeal, the Veteran has been provided with several VA examinations.  The Board finds that, when taken together, the November 2012 and April 2015 VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran and described the Veteran's low back disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In regards to the Veteran's claim for entitlement to a TDIU, the Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Nonetheless, the Board again finds the November 2012 and April 2015 VA examination reports to be adequate when taken together.  Id. 

Additionally, the Board finds that the RO has substantially complied with the relevant November 2006, April 2008, March 2010, October 2010 and July 2012 remand directives which included providing the Veteran with a statement of the case, providing the Veteran with proper VCAA notice, obtaining outstanding VA treatment records and affording the Veteran additional VA examinations and addendum opinions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Increased Ratings

The Veteran contends that his service-connected low back pain syndrome is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

During the pendency of this appeal, the rating criteria for disabilities of the spine were amended twice, effective September 23, 2002, and September 26, 2003.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110 (g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Prior to September 26, 2003, under Diagnostic Code 5291, limitation of motion of the dorsal (thoracic) spine warranted a 10 percent rating if it was slight, a 20 percent rating if it was moderate, and a 30 percent rating if it was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

Prior to September 26, 2003, under Diagnostic Code 5292, limitation of motion of the lumbar spine warranted a 10 percent rating if it was slight, a 20 percent rating if it was moderate or a 40 percent evaluation if it was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, under Diagnostic Code 5295, lumbosacral strain with characteristic pain on motion warranted a 10 percent rating.  A lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral in a standing position warranted a 20 percent rating.  A severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Beginning September 26, 2003, schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine.  38 C.F.R. § 4.71a (2015). 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a (2015). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees. 38 C.F.R. § 4.71a, Plate V (2015).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).
The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2002, 2015).

Turning to the evidence of record, recognition is given to the fact that this matter has been in appellate status for approximately 15 years and that there is a significant amount of medical evidence documenting the status of the Veteran's back disability.  There is little question that he experiences significant and severe symptoms of limitation of motion and other functional impairment.  However, as highlighted in the JMRs as well as prior Board remands and decisions, the matter essentially turns on the threshold question of whether the Veteran's current low back symptoms are attributable to his service connected low back pain syndrome or a non-service connected back disability.  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.   

In this regards, a December 1999 private MRI revealed L4-5 posterior-left disc extrusion with mild caudad migration of extruded disc material opposite the dorsal-left aspect of the L5 vertebra that causes pronounced displacement/deformity of the left L5 root origin; mild or chronic spondylosis at L5-S1 disease which does not appreciably affect the neural elements; and T8-9 posterior-left disc protrusion with slight chronic effect on the adjacent thoracic cord despite no pincer relationship.  

An August 2000 VA examination report shows that the Veteran reported that after his last evaluation his symptoms had considerably worsened especially with regards to his back.  The examiner noted that the Veteran had begun to have to use a cane for ambulation secondary to back pain.  He complained of left leg weakness and a radiating pain from his left buttock down to below his left knee and into his foot.  The examiner did not separate the effects of the service-connected condition from that of the non-service condition.  

The Veteran was afforded another VA examination in February 2001.  However, no accurate examination could be conducted because the Veteran was less than two months posteoperative at the time of the examination.  

The Veteran was afforded another VA examination in April 2005.  The examiner noted that the Veteran continued to have low back pain secondary to his lumbar disc disease.  The examiner also concluded that it would only be speculation that he would relate the Veteran's low back pain syndrome from 1982 to his current level of disability of the lumbar spine.  

The Veteran was afforded a VA addendum opinion in May 2007.  However, the examiner did not separate the effects of the service-connected condition from that of the non-service condition.  

In a January 2008 statement, the Veteran's VA physician noted that the Veteran's low back pain intensified in 1999-2000 with left L4-L5 radiculopathy.  The physician also noted that the Veteran is disabled by chronic low back pain, antalgic gait and is totally disabled for employment.  

The Veteran was afforded a VA examination in April 2010.  The examiner diagnosed low back syndrome, degenerative disc disease of the lumbar spine and left S1 radiculopathy.  The examiner concluded that he had no reason to believe that the Veteran's back symptoms are due to anything other than his service-connected low back disability.  The examiner stated that in his opinion the current low back symptoms are due to his service connected low back disability.  The examiner also stated that he could not determine if the Veteran's low back disability had increased in severity due to the presence of pain behavior of the clinical picture.  

In statement dated August 2010, the Veteran's VA physician again provided the January 2008 statement. 

The Veteran was afforded another VA examination in November 2010.  The examiner concluded that the Veteran's service connected lumbosacral spine and left leg precludes him from sustaining gainful employment.  The examiner explained that these conditions make him unable to sustain a 40 hour work week on a regular basis even for sedentary work.  The examiner explained that the Veteran's pain and the prescribed narcotic side effects would make it impossible to be able to work full time on a regular basis.  

In a January 2012 addendum opinion, the November 2010 examiner concluded that based on review of the medical records, medical literature, and his clinical experience as a neurologist, the Veteran's condition of low back strain was muscular and there was no evidence of disc disease or DJD during service and for the next 15 plus years after separation.  The examiner explained that this first became evident in about 2000 with what multiple "documenters" state was related to a worker's compensation injury.  The examiner explained that the Veteran was found to have a herniated disc and underwent surgery in November 2010.  The examiner concluded that the surgeries the Veteran underwent and degenerative disease found in his lumbar spine were unlikely related to his active duty and more likely related to the 16 years following separation when he worked as a general laborer and truck driver.  The examiner explained that there was nothing to suggest aggravation of his degenerative disease by his service-connected low back strain.  The examiner did not separate the effects of the service-connected condition from that of the non-service condition.  

In a November 2012 addendum opinion, the November 2010 examiner stated that based on review of the medical records, medical literature, and his clinical experience as a neurologist, the Veteran's service condition was due to muscular strain.  The examiner explained that muscular strain does not cause or aggravate degenerative spine disease and would have nothing to do with the condition that led to his surgery in November of 2000.  The examiner explained that it is clear from the records that the Veteran had no evidence of degenerative disc disease or of the lumbar spine during service or for the next 17 years following separation.  The examiner also explained that it is clear that the Veteran did very physical work following service as a general laborer and truck driver.  The examiner also noted that the first evaluation and diagnosis of the DDD was when the Veteran had a worker's compensation injury in 1999.  The examiner explained that the findings on his examination in 2010 were clearly a result of the injury in 1999 with surgeries and residuals.  The examiner explained that these findings were not related to the lumbar strain injury in service for which he never sought treatment for many years following separation.  The examiner explained that there is no doubt that the Veteran's present condition and disability, per the November 2010 examination, is a result of physical labor for many years after separation from service combined with the acute twisting injury in December of 1999 which resulted in 2 surgeries.  

The Veteran was afforded another VA examination in April 2015.  The examiner concluded that based on record review, the Veteran's service-connected lumbar strain is resolved. The examiner also concluded that based on the record review, the Veteran's signs/symptoms are due to his current residual back condition, s/p lumbar discectomies x 2 and are not due to active duty.  The examiner also explained that given that the Veteran's service-connected lumbar strain is resolved, a TDIU statement is not indicated for this condition.  

Based on the above, the Board finds that the preponderance of evidence establishes that the Veteran's current low back symptoms are exclusively related to his non-service connected low back disability.

In this regards, the Board finds the November 2012 and April 2015 VA opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2012 and April 2015 VA opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  The VA examiners also specifically separated the Veteran's service-connected symptomatology from his non-service connected symptomatology.  The Board thus finds that the November 2012 and April 2015 VA medical opinions are dispositive of the nexus questions in this case.

The Board acknowledges the August 2000, April 2005, May 2007 and January 2012 VA examination reports.  However, as the VA examiners did not adequately address whether the Veteran's symptoms were due to his service-connected condition, his non-service connected condition or that such symptoms could not be separated, the Board assigns these reports lesser probative value in determining the nature and etiology of the Veteran's symptomatology throughout the appeal period.  

The Board also acknowledges the February 2001 VA examination report.  However, as the examiner was unable to conduct a physical examination on the Veteran's back, the Board assigns the report no probative value in determining the threshold matter in this case.  

The Board also acknowledges the January 2008 and August 2010 statements from the Veteran's VA physician.  While the physician referenced VA treatment records dated November 2000 and September 2001, it is unclear if the physician reviewed the other pertinent medical evidence of record.  Similarly, while the VA physician noted that the Veteran's low back pain was exacerbated in 1999-2001, the VA physician did not address or reconcile the other medical evidence of record that showed the Veteran's current symptomatology may be separate and distinct from his service-connected disability.  Therefore, the Board assigns the statements little probative value.  

The Board also acknowledges the April 2010 VA examination report.  While the VA examiner stated that he had no reason to believe that the Veteran's back symptoms were due to anything other than his service connected low back disability, the examiner failed to address the other medical evidence of record that suggests otherwise.  Additionally, as the examiner also concluded that he could not determine if the Veteran's low back disability had increased in severity due to the presence of pain behavior of the clinical picture, the Board finds that the opinion is not sufficient to determine the current nature and etiology of the Veteran's symptomatology.  Therefore, the Board assigns the opinion little probative value.  

The Board also acknowledges the November 2010 VA examination report.  However, the November 2010 examiner later clarified in the November 2012 opinion that his findings were in fact related to the Veteran's non-service connected low back disability.  

Finally, the Board acknowledges the Veteran's assertions that his current symptomology is related to his service-connected low back disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's symptomatology is related to his service connected low back pain syndrome or to his non-service connected disc disease or degenerative disc disease of the lumbar spine falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his symptomatology requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions regarding the nature and etiology of his symptomatology during the appeal period.  Instead, the Board places more probative value on the November 2012 and April 2015 VA examination reports.  

In sum, the most probative evidence supports the finding that the current low back symptoms experienced by the Veteran are the result of his non-service connected low back disability and not of his service-connected low back pain syndrome.  Therefore, the manifestations of the Veteran's low back pain syndrome disability warrant no more than the presently assigned non-compensable rating.  The Board notes that the Veteran's service-connected disability has been noted as resolved.  
As the preponderance of the evidence is against the claim for any higher rating for a low back pain syndrome disability, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back pain syndrome with the established criteria found in the rating schedule.  As noted above, the Veteran's symptomatology throughout the appeal period is due to a non-service connected disability.  Therefore, the Veteran has not described any exceptional or unusual features of his disability and there is no objective evidence that any manifestations are unusual or exceptional.  Given all of the foregoing, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Here, the Veteran is service connected for residuals of a left tibia and fibula fracture rated as 10 percent disabling and low back pain syndrome rated as noncompensable.  The combined service-connected disability rating is 10 percent.  However, entitlement to a total rating, on an extraschedular basis, may nonetheless be established when the Veteran is unable to secure and following a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16 (b).  

In this regards, on VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received December 2014, the Veteran indicated that he has been too disabled to work since December 1999. 

Here, the Board is sympathetic to the Veteran's claim.  The Board does not doubt that the Veteran's service-connected disabilities cause occupational impairment.  However, that impairment is compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities. 

The medical evidence of record shows that the Veteran maintained employment as a truck driver and general laborer until 1999 when he suffered a workplace back injury.  Then in 1999, the Veteran was assessed with degenerative disc disease of the lumbar spine subsequent to that workplace injury.  Service connection is not in effect for the degenerative disc disease.  In fact, SSA has determined that the symptoms related to the Veteran's functional impairment result from this nonservice-connected degenerative disc disease.  In this case, medical professionals in November 2012 and April 2015 have found the Veteran's low back pain syndrome is a separate and distinct disability from his disc injury and degenerative disc disease. 

The Board acknowledges that in a January 2008 letter, a VA physician indicated that the Veteran is disabled by chronic low back pain, antalgic lopsided giant, and is totally disabled for employment.  Then in November 2010, a VA physician indicated that the Veteran's lumbosacral spine and left leg precluded him from sustaining gainful employment to include sedentary work.  Significantly, in November 2012, the November 2010 VA examiner made a distinction between the Veteran's service-connected low back strain and his nonservice-connected degenerative disc disease.  The examiner noted that the findings on his examination in 2010 were clearly a result of the injury in 1999 with surgeries and residuals.  The examiner explained that these findings were not related to a lumbar strain injury.  The examiner explained that there is no doubt that the Veteran's present condition and disability, per the November 2010 examination is a result of physical labor for many years after separation from service combined with the acute twisting injury in December of 1999 which resulted in 2 surgeries.  Also, for reasons set forth above, the January 2008 opinion does not persuasively link the Veteran's unemployability to his service connected back disability.  Therefore, the Board finds that there is no credible persuasive evidence that the Veteran is unable to work solely as a result of his service-connected left leg disability and low back pain syndrome disability.  The competent records addressing the left leg disability acknowledge the impact of the Veteran's pain but find it to be minimal and accommodated with a cane.

In this case, the evidence weighs against finding that the Veteran's service-connected left leg and low back pain syndrome rendered him unable to secure and follow substantially gainful employment.  Rather, the evidence shows that the Veteran had other physical ailments that cannot be considered in this instance, nonservice-connected ailments. 

Based upon the foregoing, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.   Therefore, the Board finds that a TDIU on either a schedular or extraschedular rating is not warranted.  Gilbert, supra.  


ORDER

Entitlement to a compensable rating for low back pain syndrome is denied.

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


